    Case 1:16-cv-00842-WMS-HBS Document 61-1 Filed 02/05/20 Page 1 of 30




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NEW YORK

U.S. EQUAL EMPLOYMENT                    )
OPPORTUNITY COMMISSION,                  )
                                         )
                  Plaintiff,             )                Case No. 16-cv-00842-WMS-HBS
                                         )
            v.                           )
                                         )
UPSTATE NIAGARA COOPERATIVE, INC., )
                                         )
                  Defendant.             )
________________________________________ )


                                      CONSENT DECREE

       Plaintiff United States Equal Employment Opportunity Commission (“EEOC”) filed this

action alleging that Upstate Niagara Cooperative, Inc. (“Upstate”) violated Title VII of the Civil

Rights Act of 1964 and Title I of the Civil Rights Act of 1991 by refusing to hire qualified

female applicants for production-related positions at three of its dairy production facilities. The

Complaint also alleged that Upstate failed to retain applications and related hiring documents, in

violation of the record-keeping requirements of Title VII.

       This Consent Decree (“Decree”) is a compromise of disputed claims and is not an

admission of the merit of any claim or defense.

       As a result of comprehensive settlement negotiations, the EEOC and Upstate have agreed

that this action should be resolved by entry of this Decree, and therefore do hereby stipulate and

consent to the entry of this Decree as final and binding on the parties, including Upstate’s

successors, assigns, subsidiaries, and any other entity with which Upstate may merge or

consolidate. The parties have agreed that this Decree may be entered into without findings of

fact and conclusions of law having been made and entered by the Court.



                                                  1
    Case 1:16-cv-00842-WMS-HBS Document 61-1 Filed 02/05/20 Page 2 of 30




       In consideration of the mutual promises and agreements contained in this Decree, the

sufficiency of which is hereby acknowledged, the parties agree as follows, the Court finds

appropriate, and it is therefore ORDERED, ADJUDGED AND DECREED that:

                                   GENERAL PROVISIONS

       1.      This Decree is final and binding on the parties and fully and finally resolves all

claims asserted by the Complaint in this action and the underlying Charge No. 525-2012-00378.

The EEOC will not use the Charge relating to this lawsuit as the jurisdictional basis for filing any

other lawsuit or lawsuits against Upstate. This Decree does not resolve any other charge of

discrimination pending before the EEOC, or any charge that may be filed in the future.

       2.      The parties agree and the Court finds that this Court has jurisdiction of the subject

matter of this action and of the parties and that venue is proper.

       3.      By mutual consent of the parties, this Decree may be amended in the interests of

justice and fairness and to facilitate execution of this Decree’s provisions. No waiver,

modification, or amendment of any provision of this Decree will be effective unless made in

writing, approved by all parties to this Decree, and approved or ordered by the Court.

                                          DEFINITIONS

       In addition to terms defined throughout this Decree, the following definitions apply to

this Decree:

       4.      Best Efforts: Best Efforts means devoting resources including staffing and

funding that are designed to ensure that the objectives of this Decree are achieved during the

Term of this Decree.




                                                  2
    Case 1:16-cv-00842-WMS-HBS Document 61-1 Filed 02/05/20 Page 3 of 30




          5.    Covered Facility: Covered Facility means Upstate’s dairy production facilities

on Dale Road in Buffalo, New York; on Fulton Avenue in Rochester, New York; and on North

America Drive in West Seneca, New York (collectively, the “Covered Facilities”).

          6.    Effective Date: The Effective Date of this Decree is the date on which the Court

enters the Decree.

          7.    Eligible Claimant(s): For purposes of this Decree, an Eligible Claimant (1) is

female; (2) applied for a Production Position with Upstate at a Covered Facility on or after

January 1, 2008 through October 31, 2019 and was not hired; and 3) timely complied with all

requirements, as set forth in this Decree, to be eligible for receipt of settlement payment(s).

          8.    Production Positions: For purposes of this Decree, Production Positions include

Machine Operators, Filler Operators, Warehouse Laborers, Cooler Loaders, Receivers,

Maintenance Mechanics, or Plant Maintenance employees at the Covered Facilities.

                                     INJUNCTIVE RELIEF

          9.    Upstate shall not discriminate on the basis of sex in any phase of hiring or

recruitment of employees for Production Positions at the Covered Facilities.

          10.   Upstate is enjoined from engaging in retaliation of any kind against any person

because such person has opposed any practice prohibited by this Decree or Title VII, filed a

charge of discrimination under Title VII, testified or participated in any manner in any

investigation, proceeding, or hearing under Title VII, or asserted any rights under Title VII or

this Decree, or because such person was identified as a possible witness in connection with this

matter.

          11.   With respect to Production Positions, Upstate shall keep, preserve, and retain all

applications, application materials (including but not limited to resumes, letters, written



                                                  3
    Case 1:16-cv-00842-WMS-HBS Document 61-1 Filed 02/05/20 Page 4 of 30




employment inquiries, e-mails, and notes of applicant interviews), communications between

itself and any third party (e.g., job-posting website, newspaper) regarding recruitment efforts or

advertisements for employment, and any other materials which reflect information provided to

Upstate regarding job applicants, for the duration of this Decree.

                                     RECRUITMENT PLAN

       12.     Within 90 days of the effective date of this Decree, Upstate shall develop and

institute a Recruitment Plan (the “Plan”) to recruit women in Production Positions. Upstate shall

provide a copy of the Plan to the EEOC prior to its implementation. The Plan will, at a

minimum, contain the following provisions.

               (a)     The Plan will include outreach and recruitment strategies aimed at

                       increasing the number of female applicants, including announcement

                       materials aimed at increasing applications from women, and collaboration

                       with organizations that promote women's employment in this or similar

                       industries.

               (b)     The Plan will implement policies and procedures for evaluating and

                       selecting applicants based on their qualifications and interest in open

                       Production Positions and not on their sex. This will include a review of all

                       Production Positions to evaluate actual job requirements and establish

                       valid selection criteria for such positions. For any open Production

                       Position, Upstate will share the relevant job requirements and selection

                       criteria with any official who participates in the hiring process for that

                       position, including any official who reviews submitted applications.




                                                  4
    Case 1:16-cv-00842-WMS-HBS Document 61-1 Filed 02/05/20 Page 5 of 30




               (c)    The Plan will implement a procedure for documenting the reasons for

                      interviewing or not interviewing each applicant.

               (d)    The Plan will implement standard procedures for conducting interviews

                      and evaluating applicant interview performance without regard to sex

                      using valid selection criteria. Immediately prior to any interview, Upstate

                      will share the relevant job requirements and selection criteria with any

                      official who participates in the interview. The Plan will implement a

                      procedure for documenting the interview performance of each

                      interviewee.

               (e)    The Plan will implement a procedure for documenting the reasons for

                      Upstate’s ultimate hiring decisions, as well as regular internal monitoring

                      of those decisions to ensure they are being made without regard to sex.

               (f)    The Plan will establish a goal where the percentage of females hired into

                      Production Positions, at a minimum, matches fifteen percent (15%) (the

                      “Hiring Goal”).

               (g)    The Plan will also provide for quarterly monitoring of progress toward the

                      Hiring Goal, as well as an evaluation of any barriers to achieving the

                      Hiring Goal and a plan for eliminating those barriers. Upstate will

                      document its findings in a written quarterly report, which it will share with

                      the EEOC on a quarterly basis. The first such quarterly report will be due

                      on or before June 30, 2020 and continue quarterly thereafter.

       13.     Upstate shall use Best Efforts to implement the Plan. Failure to achieve the Hiring

Goal as outlined in Paragraph 12(f) will not be a breach of this Decree as long as Best Efforts are



                                                 5
    Case 1:16-cv-00842-WMS-HBS Document 61-1 Filed 02/05/20 Page 6 of 30




used to achieve the Hiring Goal. In attempting to meet the Hiring Goal, Upstate shall not be

required to select any unqualified person or to displace any incumbent employee from his or her

position.

       14.     Hiring-Official Appraisal: The Plan will implement procedures for including in

the performance evaluation of any official involved in the hiring process—including officials

who recruit applicants, review applications, conduct interviews, or make hiring decisions—a

rating or metric that evaluates the official's compliance with the Plan and any other requirements

of this Agreement related to hiring.

                ADOPTION, POSTING, AND DISTRIBUTION OF POLICY
                  PROHIBITING EMPLOYMENT DISCRIMINATION

       15.     Within five (5) business days of the Effective Date of this Decree, Upstate will

distribute to all current employees at the Covered Facilities an antidiscrimination policy that

prohibits discrimination on the basis of sex, outlines a procedure for making complaints or

reports of discrimination, and identifies the individuals with whom complaints or reports should

be filed (the “Antidiscrimination Policy,” attached as Exhibit A). The Policy shall, at a

minimum, expressly prohibit all forms of discrimination and retaliation prohibited by Title VII,

state expressly that such prohibition applies to employees and applicants for employment, and

inform employees that they are entitled to make complaints or reports of unlawful employment

discrimination to Upstate and to the EEOC. The attachment of the Policy to this Decree is not an

endorsement by the EEOC or by the Court that Upstate has been or is in compliance with federal

anti-discrimination laws.

       16.     Upstate shall provide a copy of the Antidiscrimination Policy to all employees

hired at the Covered Facilities after the Effective Date this Decree within five (5) business days




                                                 6
    Case 1:16-cv-00842-WMS-HBS Document 61-1 Filed 02/05/20 Page 7 of 30




of the start of their employment. Upstate will redistribute the Antidiscrimination Policy to all

employees at the Covered Facilities on at least an annual basis.

       17.     Within five (5) business days of the Effective Date of this Decree, Upstate will

post a copy of the Antidiscrimination Policy in the Covered Facilities in locations visually

accessible to and commonly frequented by Upstate’s employees and in locations typically used

by Upstate for posting notices directed to employees or job applicants.

       18.     Within five (5) business days of the Effective Date of this Decree, Upstate will

conspicuously display and maintain EEO posters in the Covered Facilities in locations visually

accessible to and commonly frequented by Upstate’s employees and in locations typically used

by Upstate for posting notices directed to employees or job applicants.

       19.     Within five (5) business days of the Effective Date of this Decree, Upstate will

post the “Notice of Lawsuit and Settlement,” attached as Exhibit B, in the Covered Facilities in

locations visually accessible to and commonly frequented by Upstate’s employees and in

locations typically used by Upstate for posting notices directed to employees or job applicants.

                           RECORDKEEPING AND REPORTING

       20.     During the Term of this Decree, Upstate shall maintain and make available for

inspection and copying by the EEOC written records of every complaint or report (oral or

written, formal or informal, internal or external) by any person of discrimination in recruitment

or hiring at the Covered Facilities on the basis of sex and/or retaliation prohibited by this Decree.

For each such complaint or report, such records shall include: (a) the name of the applicant or

employee who made the complaint or report and that applicant’s or employee’s address and

telephone number; (b) the date of the complaint or report; (c) a written description of what was

alleged in the complaint or report; (d) a written description of the resolution or outcome of the



                                                  7
    Case 1:16-cv-00842-WMS-HBS Document 61-1 Filed 02/05/20 Page 8 of 30




complaint or report, including a description of what actions, if any, Upstate took; and (e) if the

complaint or report was made in written form, a copy thereof.

       21.     Upstate shall require personnel within its employ, upon request by the EEOC, to

cooperate reasonably with and to be interviewed by the EEOC for purposes of verifying

compliance with this Decree. Upstate shall permit a representative of the EEOC to enter

Upstate’s premises on five (5) business days’ notice, during normal business hours, for purposes

of interviewing Upstate’s employees or inspecting any relevant documents or records or

otherwise verifying compliance with this Decree; provided, however, that the EEOC may enter

Upstate’s premises without advance notice, during normal business hours, for the sole purpose of

verifying compliance with the notice posting requirements of Paragraphs 17-19. The EEOC will

check in with Upstate’s office at each Covered Facility to gain admittance for any such

inspection. The Parties agree that a representative of Upstate may be present during any such

inspection or any interview of an Upstate management employee.

       22.     Upon request by the EEOC, Upstate shall produce any non-privileged records that

show or relate to Upstate’s compliance with the terms of this Decree within twenty-one (21)

calendar days of such request.

       23.     In addition to the quarterly reports provided pursuant to Paragraph 12(g), Upstate

shall furnish to the EEOC the following written reports semi-annually (“Semi-Annual Report”)

during the Term of this Decree. The first Semi-Annual Report shall be due six (6) months after

the Effective Date of the Decree. Subsequent Semi-Annual Reports shall be due every six (6)

months thereafter, except that the final Semi-Annual Report shall be due thirty (30) calendar

days prior to the expiration of the Decree. Each such Semi-Annual Report shall contain:




                                                 8
Case 1:16-cv-00842-WMS-HBS Document 61-1 Filed 02/05/20 Page 9 of 30




      (a)   A summary of Upstate’s good faith efforts to comply with the terms of this

            Decree.

      (b)   A list of any anti-discrimination training sessions that have taken place,

            including the date, location, duration, and the number of participants in such

            training, and a copy of the attendance records and all materials used in the

            training sessions.

      (c)   Copies of all records described in Paragraph 20, above, for the six (6) month

            period preceding the Semi-Annual Report or a certification by Upstate that no

            complaints or reports of discrimination were received during that period.

      (d)   An Excel spreadsheet listing all applicants for Production Positions at the

            Covered Facilities along with their sex (if known), the position for which they

            applied, whether they were interviewed, whether they were offered a position

            and, if so, whether the offer was rejected or accepted, and whether they were

            hired and the position for which they were hired.

      (e)   With respect to the foregoing obligation to report the sex of applicants,

            Upstate shall be required only to rely upon the voluntary self-identification

            forms. Upstate shall not be required to have applicants identify their sex when

            such an applicant chooses not to complete a voluntary self-identification form.

            However, nothing herein precludes Upstate from listing a sex for an applicant

            based on available evidence, including application materials submitted and/or

            visual information.

      (f)   A certification by Upstate that the Notice and other matters required to be

            posted pursuant to Paragraph 17-19 of the Decree remained posted in the



                                          9
   Case 1:16-cv-00842-WMS-HBS Document 61-1 Filed 02/05/20 Page 10 of 30




                    manner required during the entire six (6) month period preceding the Semi-

                    Annual Report.

        24.     Information, documents, data, reports, records and/or other materials provided to

the EEOC under this Section or pursuant to this Decree shall be deemed confidential and shall be

used only for the purposes of monitoring and enforcing this Decree and for the EEOC’s law

enforcement purposes.

                                            TRAINING

        25.     Within 120 days of the Effective Date of this Decree, and at least annually

thereafter, Upstate will provide all employees at the Covered Facilities no fewer than two hours

of live in-person training on federal laws prohibiting discrimination in employment, with a

special emphasis on laws prohibiting discrimination on the basis of sex, as well as training on

Upstate’s Antidiscrimination Policy and such trainees’ responsibilities thereunder. Newly hired

employees at the Covered Facilities will receive substantially equivalent training within sixty

(60) days after starting in the position, which may occur by viewing a recording of the most

recent live training.

        26.     Upstate shall obtain the EEOC’s approval of its proposed trainer and the content

the trainer proposes to present before the commencement of any training session required under

Paragraph 25. The trainer shall not be any of Upstate’s owners, officers, or management

employees during or subsequent to the five years preceding the Effective Date of this Decree.

Upstate shall submit the name, address, telephone number, resume and training proposal of its

proposed trainer (including copies of all materials the trainer proposes to display, distribute, or

otherwise present) to the EEOC at least twenty (20) business days prior to the proposed date of

each training session, except that Upstate shall not be required to seek approval for subsequent



                                                 10
   Case 1:16-cv-00842-WMS-HBS Document 61-1 Filed 02/05/20 Page 11 of 30




training sessions if there are no substantive changes to the training plan. The EEOC shall have

ten (10) business days from the date it receives the information described above to accept or

reject the proposed trainer and/or the content the trainer proposes to present. In the event the

EEOC does not approve Upstate’s proposed trainer and/or content, Upstate shall have five (5)

business days to identify an alternate trainer and/or revise the content its trainer proposes to

present. The EEOC shall then have five (5) business days from the date it receives the

information described above to accept or reject the alternate trainer and/or content. If the parties

cannot agree on a trainer or training content through this process, they may seek the Court’s

assistance and Upstate’s obligations under Paragraph 25 will be held in abeyance pending

resolution of the dispute.

       27.     Upstate will maintain attendance records identifying in legible form the name and

job title of the attendees at each session and also containing the signature of each attendee, as

well as copies of all training materials presented.

                                      MONETARY RELIEF

       28.     Upstate shall pay $1,350,000 (“Settlement Fund”) to Eligible Claimants identified

by the EEOC. The distribution of the Settlement Fund among Eligible Claimants will be

determined solely by the EEOC in its discretion.

       29.     Within 10 business days of the Effective Date of this Decree, Upstate shall

provide the EEOC with copies of all employment applications that it received for Production

Positions at its Covered Facilities, as well as a list of the name, job location, and sex of each

employee hired into Production Positions at the Covered Facilities, during the period October 20,

2015 to October 31, 2019.




                                                  11
   Case 1:16-cv-00842-WMS-HBS Document 61-1 Filed 02/05/20 Page 12 of 30




        30.    Within 180 days of receiving the information in Paragraph 29, the EEOC shall

send Upstate a spreadsheet identifying the individuals who will receive payments from the

Settlement Fund (“Eligible Claimants”). The spreadsheet shall include each Eligible Claimant’s

name, address, social security number, and the total amount that the individual will receive from

the Settlement Fund. The total amount of the payments in the spreadsheet provided by the

EEOC may not exceed the Settlement Fund.

        31.    Fifty percent (50%) of the amount distributed from the Settlement Fund to each

Eligible Claimant constitutes settlement for back pay claims from which Upstate will withhold

federal, state, and local income taxes and the individual’s share of federal payroll taxes from

each Eligible Claimant’s back pay amount, and the other fifty percent (50%) of the amount shall

constitute settlement of claims for "compensatory damages," under the Civil Rights Act of 1991,

42 U.S.C. § 1981a, from which Upstate will not withhold any taxes.

        32.    Upstate will issue applicable forms W-2 and 1099 based on the year in which

such funds are paid to an Eligible Claimant.

        33.    As a condition of and in consideration for receiving any monetary payment

pursuant to this Decree, any Eligible Claimant must complete, sign and deliver to the EEOC a

Waiver and Release in the form attached as Exhibit C, as well as IRS Forms W-4 and W-9,

which shall be delivered to Upstate prior to the issuance of the Eligible Claimant’s payment.

        34.    Within twenty (20) business days of receiving the spreadsheet identifying the

Eligible Claimants, the original Waiver and Release signed by each Eligible Claimant, and

related tax reporting forms, Upstate shall mail the payments via Certified Mail to the address

provided by the EEOC for each Eligible Claimant. Upstate shall email copies of the checks to the

EEOC.



                                                12
   Case 1:16-cv-00842-WMS-HBS Document 61-1 Filed 02/05/20 Page 13 of 30




       35.     Monetary payments for deceased Eligible Claimants shall be made to

representatives of their estate or next of kin if the EEOC determines appropriate documentation

(e.g., letters testamentary or the equivalent) has been provided.

       36.      If any payment due under this Decree is not made in full and mailed within the

twenty (20) business day period (“Unpaid Amount”),Upstate shall pay interest to the affected

Eligible Claimants on the Unpaid Amount at an amount equal to 0.025% of the Unpaid Amount.

       37.     The checks will be valid for six (6) months from the date of the check and

thereafter will be viewed as stale and void. At that point, Upstate may stop payment on any

check that remains uncashed. At least ten days prior to stopping payment on any check, Upstate

shall notify the EEOC of its intention. Six (6) months after the issuance of the payments required

by Paragraph 34, Upstate shall notify the EEOC of all checks that remain uncashed or if none

remain uncashed. The uncashed funds will then be distributed among the other Eligible

Claimants on a pro rata basis based on the original distribution of the Settlement Fund. Under no

circumstances shall any of the Settlement Fund revert to Upstate.

                    TERM OF DECREE AND DISPUTE RESOLUTION

       38.     This Decree will remain in effect for a period of four (4) years after the Effective

Date (the “Term”). This case may be administratively closed, but will not be dismissed. The

Decree will expire by its own terms at the end of the Term, without further action by the parties

or the Court, unless the duration of this Decree has been extended by order of this Court. If a

dispute raised under the procedure in Paragraph 41 is not resolved at the end of the Term, then

the EEOC may apply to the Court to extend the term of the Decree pending the resolution of the

dispute.




                                                 13
    Case 1:16-cv-00842-WMS-HBS Document 61-1 Filed 02/05/20 Page 14 of 30




        39.       It is the intent of the Parties that this Decree does not contravene the terms of any

collective bargaining agreement to which Upstate is a party. Nothing in any future bargaining

agreement entered into during the term of this decree can alter Upstate’s obligations under this

Decree.

        40.       Nothing in this Decree shall be deemed to create any rights on the part of non-

parties to enforce this Decree. The right to seek enforcement of this Decree is vested exclusively

in the Parties.

        41.       In the event that either party to this Decree believes that the other party has failed

to comply with any provision(s) of the Decree, the complaining party shall notify the other party

of the alleged non-compliance in writing (either via letter or e-mail) and shall afford the alleged

non-complying party ten (10) business days to remedy the non-compliance or to satisfy the

complaining party that the alleged non-complying party has complied. If the alleged non-

complying party has not remedied the alleged non-compliance or satisfied the complaining party

that it has complied within ten (10) business days, the complaining party may apply to the Court

for appropriate relief, which may include modification of this Consent Decree and/or other relief

that the Court determines to be appropriate.

        42.       No party will contest the validity of this Decree or that the Court has jurisdiction

to enforce this Decree and its terms for all purposes including, but not limited to, the entering of

all orders, judgments and decrees as necessary to implement the relief provided herein for the

Term.

                                 MISCELLANEOUS PROVISIONS

        43.       Each party shall bear its own expenses, attorneys’ fees, and costs.




                                                    14
   Case 1:16-cv-00842-WMS-HBS Document 61-1 Filed 02/05/20 Page 15 of 30




       44.     The terms of this Decree are and shall be binding on the present and future

directors, officers, managers, agents, successors and assigns of Upstate. At least twenty-one (21)

days prior to any sale or other transfer of Upstate’s business or sale or other transfer of all or a

substantial portion of Upstate’s assets, Upstate shall provide a copy of this Decree to any

potential purchaser, potential transferee, or other potential successor.

       45.     When this Decree requires a certification by Upstate of any fact(s), such

certification shall be made under oath or penalty of perjury by an officer or management

employee of Upstate.

       46.     This Decree constitutes the complete understanding of the Parties with respect to

the matters contained herein.

       47.     If one or more provisions of this Decree are rendered or found to be unlawful or

unenforceable by an act of Congress or by a decision of the U.S. Supreme Court or the Second

Circuit Court of Appeals, the Parties shall make good faith efforts to agree upon the appropriate

amendments to this Decree to propose to the Court to effectuate its purposes. In any event, the

unaffected provisions shall remain in full force and effect.

       48.     Whenever this Decree requires a party to send documents, reports, forms, notices

or other materials to the other party, such materials shall be sent by electronic mail to:

               If to the EEOC:

               Jadhira Rivera (jadhira.rivera@eeoc.gov), Sebastian Riccardi
               (sebastian.riccardi@eeoc.gov), and
               “Consent Decree Monitor” (decreemonitor.nydo@eeoc.gov)

               If to Upstate:

               Robert C. Weissflach (rweissflach@hselaw.com) and
               Amy L. Hemenway (ahemenway@hselaw.com)




                                                  15
Case 1:16-cv-00842-WMS-HBS Document 61-1 Filed 02/05/20 Page 16 of 30
Case 1:16-cv-00842-WMS-HBS Document 61-1 Filed 02/05/20 Page 17 of 30




              EXHIBIT A
     Case 1:16-cv-00842-WMS-HBS Document 61-1 Filed 02/05/20 Page 18 of 30




     EQUAL EMPLOYMENT OPPORTUNITY, ANTI-DISCRIMINATION AND ANTI-
                        HARASSMENT POLICY

I.     Equal Employment Opportunity and Anti-Discrimination Policy

        Upstate Niagara Cooperative, Inc. (“Upstate”) is committed to a policy of equal
employment opportunity with respect to all employees and applicants for employment. In order
to provide equal employment and advancement opportunities to all individuals, employment
decisions at Upstate will be based on merit, qualifications, and abilities. We do not discriminate
against employees or applicants in hiring, promotion, compensation, placement, termination,
layoff, recall, transfer, leaves of absence or any other term or condition of employment on the
basis of race, color, religion, sex, sexual orientation, gender identity, national origin, age,
disability, genetic information, marital status, military status, domestic violence victim status,
criminal history status, or any other protected category in accordance with applicable federal,
state, and local laws.

        Upstate will endeavor to make reasonable accommodations for the known physical or
mental limitations of a qualified applicant or employee with a disability or who may be a victim
of domestic violence, unless doing so would result in an undue hardship on Upstate. Likewise,
we will make reasonable accommodations upon request arising out of an individual’s religious
beliefs or practices, unless doing so would result in an undue hardship on Upstate.

        This policy governs all aspects of employment, including but not limited to recruiting,
advertising, hiring, job assignment, promotion, compensation, discipline, termination, and access
to benefits and training.

        Upstate also strongly prohibits any retaliatory behavior against complainants or witnesses
who report acts of unlawful discrimination or harassment, or individuals who assist or participate
in any investigation, compliance evaluation, hearing, or any other activity related to laws
requiring equal employment opportunity. Retaliatory behavior may include harassment,
intimidation, threats, coercion, or discrimination.

        Any employee that has been subjected to, experienced, witnessed, or has knowledge of
any discrimination of or retaliation against an Upstate employee by another employee or by a
supervisor, visitor, vendor or contractor, is encouraged to report it immediately to the employee’s
supervisor. If the employee is unable to report the discrimination or retaliation to the supervisor,
then they are encouraged to report to [HR or Management Representative]. Applicants may make
complaints of discrimination or retaliation to [HR or Management Representative].

        All complaints of discrimination and/or retaliation will be investigated and resolved
promptly by [HR or Management Representative]. The investigation will be kept confidential to
the greatest extent practicable, consistent with Upstate’s need to conduct an adequate
investigation so that, where warranted, it can take prompt and appropriate action.
      Case 1:16-cv-00842-WMS-HBS Document 61-1 Filed 02/05/20 Page 19 of 30




        Appropriate disciplinary action will be taken against any employee who violates this
policy against unlawful discrimination and retaliation. Based on the seriousness of the offense,
disciplinary action may include verbal or written reprimand, suspension or termination. Any
retaliatory conduct by the alleged harasser shall be severely punished.

        Upstate’s Chief Executive Officer supports this policy and supports Upstate’s affirmative
action programs. For inquiries concerning Upstate’s commitment to equal employment
opportunity, affirmative action and general demographic information on Upstate’s workforce,
please refer to Upstate Niagara’s Affirmative Action Plan, which can be reviewed by request
directed to the Chief Human Resource Officer.

        The Chief Human Resource Officer serves as our Affirmative Action Officer and overall
responsibility for the implementation of equal employment opportunity and affirmative action
programs. This includes implementing an audit and reporting system to evaluate the
effectiveness of this equal employment opportunity and affirmative action programs and to
identify potential areas and degrees of underrepresentation and underutilization, and other
potential disparities in all selection processes, and indicate the need for remedial action.

II.     Anti-Harassment Policy

        A.     Purpose

         Upstate is committed to safeguarding the rights of all employees and to providing a work
environment that is free from all forms of discrimination, including unlawful harassment and
retaliation. This policy applies to all employees, whether supervisory or non-supervisory,
applicants for employment, interns (paid or unpaid), contractors, vendors, volunteers and persons
conducting business with the Upstate. To the extent possible, Upstate will also take efforts to
protect its employees from reported harassment by non-employees who are visiting Upstate or
who have a relationship with the Upstate. Upstate will also take appropriate steps, when
necessary, to prevent its employees from harassing non-employees (e.g., contractors, vendors,
volunteers, visitors, etc.).

         Harassment is offensive, a violation of our policies, is unlawful, and subjects Upstate to
liability for harm to victims of harassment. Harassers may also be individually subject to
liability. Employees who engage in sexual harassment, including supervisors, who engage in
such conduct or who knowingly allow such behavior to continue, will be penalized.

       All employees must ensure they understand this policy and their obligations. Employees
can enforce their right to a workplace free from harassment by filing a complaint internally with
Upstate, with a government agency or in court under federal, state or local antidiscrimination
laws.




                                                 2
   Case 1:16-cv-00842-WMS-HBS Document 61-1 Filed 02/05/20 Page 20 of 30




       B.      Prohibited Forms of Harassment

         Unlawful harassment consists of unwelcome conduct (whether verbal, physical, or visual)
that is based upon a person’s protected status, such as actual or perceived race, color, religion,
sex, sexual orientation, gender identity, national origin, age, disability, genetic information,
marital status, military status, domestic violence victim status, criminal history status, or any
other protected category in accordance with applicable federal, state and local laws. It includes
behavior, written/graphic material or comments intended as humor. The use of Upstate’s
facilities to disseminate, duplicate or display such materials is prohibited. Unlawful harassment
of any kind is prohibited in the workplace, in outside work assignments or at employer-
sponsored functions, events or programs. Upstate will not tolerate harassing conduct in the
workplace which:

           Has the purpose or effect of creating an intimidating, hostile, or offensive work
            environment;

           Has the purpose or effect of unreasonably interfering with an individual’s work
            performance; or

           Otherwise adversely affects an individual’s employment opportunities at Upstate.

       Harassment can occur in a variety of circumstances, including, but not limited to, the
following:
           The harasser can be the victim's supervisor, a supervisor in another area, an agent of the
            employer, a co-worker or a non-employee.
           The victim does not have to be the person to whom the conduct or comment is directed
            but can be anyone who is affected by the offensive conduct or comment.
           Unlawful harassment may occur without economic injury to the victim.


       Harassing conduct may include, but is not limited to, the following kinds of conduct:

           Verbal abuse, such as epithets, slurs, negative stereotyping, or threatening,
            intimidating, or hostile acts (even if claimed to be “jokes” or “pranks”) which relate
            to actual or perceived race, color, creed, religion, sex or gender, national origin, age,
            disability, marital status, sexual orientation, military status, veteran status, genetic
            predisposition or carrier status, victim of domestic violence status, or another
            protected status; and

           Written or graphic material that denigrates or shows hostility or aversion toward an
            individual or a group because of actual or perceived race, color, creed, religion, sex or
            gender, national origin, age, disability, marital status, sexual orientation, military
            status, veteran status, genetic predisposition or carrier status, victim of domestic
            violence status, or another protected status and is displayed or circulated in the
            workplace.

                                                  3
   Case 1:16-cv-00842-WMS-HBS Document 61-1 Filed 02/05/20 Page 21 of 30




       While petty slights, annoyances and isolated incidents typically will not rise to the level
of unlawful harassment, a single severe incident of inappropriate behavior may be enough to be
considered unlawful, depending on the circumstances.

        Any harassment in violation of these rules is absolutely prohibited and will not be
tolerated. Should unlawful harassment occur, Upstate will take appropriate corrective action to
prevent its continuation or recurrence. Violation of these rules will result in disciplinary action,
up to and including discharge, or termination of the contract/relationship of Upstate with a
contractor or vendor.

        No supervisor, employee, or any other person at Upstate has any authority whatsoever to
harass employees in violation of these rules. If anyone claims to have such authority, or if you
have any questions about whether conduct that you find objectionable is authorized by Upstate,
please contact your immediate supervisor, or [HR or Management Representative].

       C.      Sexual Harassment

        Sexual harassment is a violation of law and stands in direct opposition to Upstate’s
policy. Every employee is entitled to a working environment free from sexual harassment.
Sexual harassment is a form of sex or gender discrimination and is unlawful under the Federal
Civil Rights Act of 1964 (Title VII), as amended, the New York State Human Rights Law.
Consistent with its values and legal obligations, Upstate prohibits and condemns all forms of
sexual harassment by employees and non-employees, such as contractors, vendors, visitors,
volunteers, etc., which occur on the premises of Upstate and at all Upstate-sponsored events,
programs and activities, including those that take place at locations off Upstate’s premises, such
as business-related travel, business meetings and business-related social events.

       1. What is sexual harassment?

       Sexual harassment includes unwelcome conduct which is either of a sexual nature, or
which is directed at an individual because of that individual’s sex when:
           Such conduct is made either explicitly or implicitly a term or condition of
            employment;

           Submission to or rejection of such conduct is used as a basis for employment
            decisions affecting an individual’s employment; or

           Such conduct has the purpose or effect of unreasonably interfering with an
            individual’s work performance or creating an intimidating, hostile or offensive work
            environment, even if the complaining individual is not the intended target of the
            sexual harassment.




                                                  4
   Case 1:16-cv-00842-WMS-HBS Document 61-1 Filed 02/05/20 Page 22 of 30




   Generally, there are two types of sexual harassment:
          “Hostile environment” sexual harassment consists of words, signs, jokes, pranks,
           intimidation or physical violence of a sexual nature or directed toward an individual
           because of the individual’s sex. Hostile environment sexual harassment also consists
           of any unwanted verbal or physical advances, sexually explicit derogatory statements,
           or sexually discriminatory remarks made by someone in the workplace that are
           offensive or objectionable to the recipient, that cause the recipient discomfort or
           humiliation, or that interfere with the recipient’s job performance.

          “Quid quo pro” sexual harassment occurs when a person in authority tries to trade job
           benefits for sexual favors. This can include any term or condition of employment,
           such as hiring, promotion, or continued employment. Only employees who have
           authority to grant or withhold benefits may be deemed to engage in this type of
           harassment.

    Sexual harassment can occur between males and females, or between persons of the same
sex, regardless of sexual orientation. It can originate from a co-worker, a supervisor, or from a
third party who is not an employee, such as a contractor, vendor, volunteer, visitor, etc., or any
other individual associated with Upstate. A perpetrator of sexual harassment can be a supervisor,
subordinate, co-worker or anyone in the workplace, including a contractor, vendor, volunteer or
visitor. Sexual harassment based upon gender identity or transgender status is also unlawful.

       2. What conduct constitutes sexual harassment?

        Sexual Harassment does not refer to behavior or occasional compliments of a socially
acceptable nature. It refers to gender-based discrimination or behavior that is not welcome, that
is personally offensive, that fails to respect the rights of others, that lowers morale and that,
therefore, interferes with work effectiveness. Sexual Harassment may take different forms.
Sexually harassing conduct can consist of unwanted verbal or physical sexual advances, sexually
explicit statements, or discriminatory remarks that are offensive or objectionable to the recipient.
While one joke or comment typically does not rise to the level of unlawful sexual harassment, a
single severe incident of inappropriate sexual behavior may be serious enough to be considered
unlawful, depending on circumstances. Examples of sexual harassment include but are not
limited to:
          Physical assaults of a sexual nature, such as:

           o Rape, sexual battery, molestation, or attempts to commit these acts;

           o Intentional or unintentional unwanted physical conduct that is sexual in nature,
             such as touching, kissing, hugging, pinching, patting, grabbing, fondling, brushing
             against another employee’s body, or poking another employee’s body.




                                                 5
   Case 1:16-cv-00842-WMS-HBS Document 61-1 Filed 02/05/20 Page 23 of 30




          Unwanted sexual advances, propositions or other sexual comments, such as:

           o Requests for sexual favors accompanied by implied or overt threats concerning
             the victim’s job performance evaluation, a promotion, or other job benefits or
             detriments;

           o Subtle or obvious pressure for unwelcome sexual activities;

           o Sexual innuendos, suggestive comments, jokes of a sexual nature, sexual
             propositions, or questions/comments about a person’s gender, sexuality, sexual
             preferences or sexual experience, that are sufficiently severe to create a hostile
             work environment.

          Sexual or discriminatory displays or publications anywhere in the workplace, such as:

           o Displaying pictures, posters, calendars, graffiti, objects, promotional material,
             reading materials, or other materials that are sexual in nature, obscene or
             pornographic.

       3. What laws govern sexual harassment and what remedies do they provide?

        The Federal Civil Rights Act of 1964, as amended, often referred to as Title VII, and the
New York State Human Rights Law, prohibit unlawful sexual harassment. There may also be
local laws that govern sexual harassment in the workplace.

       A victim who establishes that unlawful harassment occurred may be entitled to any of the
following remedies:

          Injunctive relief ordering the employer to cease and desist in the unlawful conduct, or
           requiring the employer to provide affirmative relief (e.g., hiring, promotion or
           reinstatement);

          Back pay;

          Other compensatory or punitive damages (amount may be subject to a cap); and

          Attorney’s fees and court costs.

Retaliation

        Retaliation for making a complaint about harassment, sexual harassment or other
discrimination is prohibited by law. No employee will be retaliated against for making a good
faith complaint of discrimination or harassment. Upstate prohibits any retaliatory behavior,
including intimidation, threats or coercion, directed against complainants, victims, witnesses,
and/or any other individuals who participated in the investigation of a complaint of
discrimination or unlawful harassment.



                                                6
   Case 1:16-cv-00842-WMS-HBS Document 61-1 Filed 02/05/20 Page 24 of 30




        No person covered by this policy shall be subject to adverse employment action as a
result of one’s engagement in protected activity. Adverse actions can include, but are not limited
to, discharge, refusal to hire, and denial of promotion. Protected activity can include, but is not
limited to, filing a formal written complaint of harassment, either internally, or with any anti-
discrimination agency; testifying or assisting in a proceeding involving harassment; opposing
harassment by reporting harassment of one’s self or another to an immediate supervisor or the
[HR or Management Representative]; or encouraging another individual to report harassment.

        Follow-up inquiries shall be made to ensure that the discrimination and/or unlawful
harassment has not resumed and that all those involved in the investigation of the complaint have
not suffered retaliation. Individuals who violate this policy or retaliate against another in any
way will be subject to disciplinary action, up to and including discharge. Any employee or non-
employee who believes they have been a victim of such retaliation may seek compensation in
other available forums.

       D.      Complaint Procedures

       1. How does an employee submit a complaint?

         Upstate is committed to investigating all complaints about alleged harassment or sexual
harassment occurring in the workplace, but it can only act on the conduct of which it is aware.
In order for Upstate to enforce this policy, and to take corrective measures as may be necessary,
it is essential that any employee who believes he/she has been a victim of harassment in the work
environment, as well as any other person who is aware of and/or who has knowledge of or
witnesses any possible occurrence of harassment, immediately report such alleged harassment to
their immediate supervisor or [HR or Management Representative]. The Chief Human Resource
Officer has overall responsibility for investigating complaints and this Policy’s enforcement.
These concerns may be raised at any time, without the scheduling of an appointment. Any
individual affected by harassing or sexually harassing behavior may complain, even if he/she
was not the direct victim of the offensive behavior. Even in the absence of a complaint, if
Upstate has knowledge or, or has reason to know of or suspect any occurrence of harassment, it
will investigate such conduct promptly.

       All supervisors who receive a complaint or information about suspected sexual
harassment, observe what may be sexually harassing behavior or for any reason suspect that
sexual harassment is occurring, are required to report such suspected sexual harassment to [HR
or Management Representative].

        Employees may use the Harassment/Discrimination Complaint Form, available in the
Human Resources Department to make a complaint, but they are not required to do so, and the
choice to make a complaint in another format (e.g., orally, via email, etc.), will not cause a delay
in investigating the complaint.




                                                 7
   Case 1:16-cv-00842-WMS-HBS Document 61-1 Filed 02/05/20 Page 25 of 30




       2. What procedures does Upstate follow to investigate complaints?

        All complaints or information about suspected harassment will be investigated, whether
that information was reported in verbal or written form. Upon receipt of an informal/formal
complaint, Upstate will conduct an investigation of the complaint, according due process to all
involved in order to protect the rights of all involved parties to a fair and impartial investigation.
However, even in the absence of a complaint, if Upstate has knowledge of or has reason to know
of or suspect any occurrence of harassment, it will investigate such conduct promptly.

        The nature, details and length of the investigation process will vary depending on the
details of the complaint. The objective of Upstate in every instance is to make a fair
determination of what happened so it can then take corrective action, if warranted. The
investigation may include, among other things, interviews of witnesses and the person who is the
subject of the complaint, as well as reviews of relevant documents, emails, phone records, etc.
The accuser and accused will both be given the opportunity to provide relevant information.

       Upstate will create a written documentation of the investigation, which contains
information related to all information reviewed and all individuals interviewed in relation to the
alleged harassment. The documentation will include the final resolution of the complaint,
together with the corrective action(s) taken, if any.

        Upstate considers harassment to be a form of employee misconduct and will enforce
sanctions against any employee found to have engaged in harassment. Specifically, any
employee who has been found to have harassed another employee or a third party based upon the
results of an investigation may be subject to appropriate disciplinary action, such as training,
referral to counseling and/or disciplinary action such as warning, reprimand, withholding of a
promotion or pay increase, reassignment, temporary suspension without pay, or discharge.
Further, Upstate will enforce corrective action against any supervisor who knowingly allows
such behavior to occur or continue.

        Even if no specific violation of this policy is found, Upstate may nonetheless still impose
corrective action if an individual engages in other behavior inappropriate for the workplace.
Third parties (such as contractors, vendors, volunteers, visitors, etc.) who are found to have
violated this policy will be subject to appropriate sanctions as warranted and in compliance with
applicable law.

       To the greatest extent possible, within legal constraints, all complaints will be treated as
confidentially and privately as possible. However, limited disclosure may be necessary to
complete a thorough investigation of the charges, and any disclosure will be provided on a “need
to know” basis.




                                                  8
   Case 1:16-cv-00842-WMS-HBS Document 61-1 Filed 02/05/20 Page 26 of 30




       3. What other forms of redress are available to address complaints of harassment?

       Upstate hopes that employees will be comfortable reporting their concerns about
suspected harassment so that it may investigate and address those concerns, although it
understands that some employees may choose to pursue other avenues to redress their concerns.
Employees may file an administrative complaint of harassment with the U.S. Equal Employment
Opportunity (“EEOC”) or the New York State Division of Human Rights (“Division”).

       An individual can file a complaint with the EEOC anytime within 300 days from the
harassment. The EEOC has district, area, and field offices where complaints can be filed.
Contact the EEOC by calling 1-800-669-4000 (TTY: 1-800-669-6820), visiting their website at
www.eeoc.gov or via email at info@eeoc.gov.

        Complaints with the Division may be filed at any time within one year of the harassment
(three years as of August 12, 2020). If an individual does not file at the Division, he/she can sue
directly in state court under the Human Rights Law, within three years of the alleged harassment.
More information can be found at www.dhr.ny.gov/complaint.

        If the harassment involves physical touching, coerced physical confinement or coerced
sex acts, the conduct may constitute a crime. Contact the local police department.




                                                9
Case 1:16-cv-00842-WMS-HBS Document 61-1 Filed 02/05/20 Page 27 of 30




              EXHIBIT B
        Case 1:16-cv-00842-WMS-HBS Document 61-1 Filed 02/05/20 Page 28 of 30

                          U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                          Buffalo Local Office
                                                                                                         300 Pearl St.
                                                                                                  Buffalo, NY 14202
                                                                                               Phone: (716) 551-4441
                                                                                                 Fax: (716) 551-4387

                             NOTICE OF LAWSUIT AND SETTLEMENT

This Notice is being posted as part of a Consent Decree, settling a lawsuit brought by the U.S. Equal
Employment Opportunity Commission (“EEOC”) against Upstate Niagara Cooperative, Inc., in Federal
court in the Western District of New York (Civil Action No. 16-cv-00842). In its lawsuit, the EEOC
alleged that Upstate unlawfully discriminated against female applicants for production positions at three
production facilities in Rochester, Buffalo, and West Seneca, New York.

Federal law prohibits employers from discriminating against employees and applicants based on sex,
national origin, religion, race, color, age, disability, or genetic information. Federal law also prohibits
employers from retaliating against individuals who complain about or oppose discrimination or
participate in any way in the processing of a complaint.

Upstate and its managers and supervisors will support and comply with Federal law prohibiting
discrimination against any employee or applicant for employment because of that employee’s sex.

As part of the settlement, Upstate agreed that it:

       1.      Will comply with Federal law and not discriminate against applicants for production
               positions based on their sex in any phase of hiring or recruitment of employees for
               production positions or retaliate against any person who exercises his or her rights under
               Title VII;
       2.      Will maintain and distribute written policies and procedures prohibiting discrimination and
               enabling employees to file complaints;
       3.      Will provide training on Federal laws prohibiting employment discrimination to all current
               and future employees;
       4.      Will permit EEOC to monitor compliance with the Consent Decree;
       5.      Will post and distribute this Notice; and
       6.      Will provide monetary relief to eligible claimants.

Should you have a complaint of discrimination, follow Upstate Niagara Cooperative, Inc. policy for
reporting such complaints, or you may contact the EEOC at:

                               U.S. Equal Employment Opportunity Commission
                             Buffalo Area Office, 300 Pearl St., Buffalo, NY 14202,
                            Phone: 1-800-669-4000 | Website: http://www.eeoc.gov
     TTY (for hearing impaired): 1-800-669-6820 | ASL Video Phone (for hearing impaired): 1-844-234-5122

Dated: _____________________

     THIS OFFICIAL NOTICE MUST NOT BE ALTERED OR DEFACED BY ANYONE OR
                      COVERED BY ANY OTHER MATERIAL

 This notice must remain posted for four years from date shown above. Any question concerning
   this Notice or compliance with its provisions may be directed to the U.S. Equal Employment
                      Opportunity Commission at the number listed above.
Case 1:16-cv-00842-WMS-HBS Document 61-1 Filed 02/05/20 Page 29 of 30




              EXHIBIT C
   Case 1:16-cv-00842-WMS-HBS Document 61-1 Filed 02/05/20 Page 30 of 30




                                 WAIVER AND RELEASE
        In consideration for $___ to be paid to me by Upstate Niagara Cooperative, Inc. in
connection with the resolution of EEOC v. Upstate Niagara Cooperative, Inc., 16-cv-00842, I for
myself and or my executors, heirs, successors, representatives, and assigns, irrevocably and
unconditionally waive and release my right to recover for any claims of employment
discrimination arising under Title VII of the Civil Rights Act of 1964, as amended, and any
related damages, costs, and/or attorney’s fees, that I had against Upstate Niagara Cooperative,
Inc., and its agents, officers, shareholders, members, directors, employees, attorneys,
subsidiaries, affiliates, successors and assigns, and any other persons or entities acting on their
behalf (“Released Parties”), prior to the date of this release and that were included in the claims
alleged in the EEOC’s complaint in EEOC v. Upstate Niagara Cooperative, Inc., 16-cv-00842.

       I have carefully read this Release and have had a full opportunity to consider and
understand its terms and to consult with my own advisors. I enter into this Release knowingly
and voluntarily, without coercion or threat of reprisal.



Date: __________                             Signature: ________________________
                                                        Name
